Citation Nr: 1805517	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran had appointed a private attorney as his representative in a VA Form 21-22a signed in June 2010.  However, in December 2011, he submitted a signed VA Form 21-22 appointing The American Legion as his representative, thereby revoking the earlier power of attorney. 38 C.F.R. § 14.631.  Therefore, he is currently represented by The American Legion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The file contains additional evidence obtained by VA, including an August 2017 VA examination report and VA treatment records, that have not been considered by the AOJ.  There is no automatic waiver for evidence obtained by VA, and the AOJ has not issued a supplemental statement of the case (SSOC).  

In December 2017, the Board sent a letter to the Veteran and his representative informing them that they had the right to have the AOJ consider the evidence.   They were also provided the opportunity to submit a waiver of that right.  It was further noted that, if there was no response within 45 days, it would be assumed that he did not wish have the Board decide his appeal and that case would be remanded to the AOJ for review.  To date, the Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the additional evidence.


Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated. 

If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




